  1
                                                                            FILED
  2                                                                          NOV 1 8 2019
  3                                                                  CLERK, U.S. D!STl'il('T COURT
                                                                   SOUTHERN lclSTRICT OF 1:AciPUr(NIA
  4                                                                BY          1£1           Oc:P(JIY
                                                                               u
  5
  6

  7                            UNITED STATES DISTRICT COURT
  8                           SOUTHERN DISTRICT OF CALIFORNIA
  9
 10    CHRIS LANGER,                                    Case No.: 3:19-cv-1422-BEN-BGS
 11                                        Plaintiff,
                                                        ORDER GRANTING JOINT
 12    v.                                               MOTION TO DISMISS
                                                        [Doc. 28]
· 13   JEFFREY C. CRICKS, et al.,
 14                                    Defendants.
 15
 16          Pursuant to Federal Rule of Civil Procedure 41 (a)( 1)(A )(ii), the parties jointly
 17    move to dismiss this action with prejudice. The motion is GRANTED. Each party shall
 18    bear its own costs, expenses, and fees.
 19          IT IS SO ORDERED.
 20
 21    DATED: November/~019
 22
 23
 24
 25
 26
 27
 28

                                                                                     3: 19-cv-1422-BEN-BGS
